DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Response to Arguments

2.	In light of the terminal disclaimer filed 02/24/2021, the double patenting rejection previously entered is withdrawn. 

Allowable Subject Matter

3.	Claims 1-20 are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,…start transmission of valid channel state information via the PUCCH secondary cell during a second time interval occurring a first quantity of time intervals after the first time interval, wherein the first quantity is based on a delay from receipt of the command until the wireless device applies the timing advance to uplink transmissions via the TAG…in combination with other limitations recited as specified in claim 1.

In claim 11,… starting transmission of valid channel state information via the PUCCH secondary cell during a second time interval occurring a first quantity of time intervals after the first time interval, wherein the first quantity is based on a delay from the receiving the command until the wireless device applies the timing advance to uplink transmissions via the TAG…in combination with other limitations recited as specified in claim 11.

The first closest prior art of record is Dinan et al, US 2013/0188580 hereafter Dinan. Dinan [0044] discloses receiving a RRC configuration message including timing advance group configuration information, [0040] receiving an activation command for the secondary cell for initiating transmission of a preamble on the secondary timing advance group and [0063] receiving a timing advance command to adjust uplink transmission timing on a cell group identified by the cell group index, [0064] discloses the timing advance command causes alignment of reception timing of uplink signals in frames and subframes of all activated uplink carriers in the cell group at the base 

The second closest prior art of record is Thangarasa et al, US 2016/0100345 hereafter Thangarasa, Thangarasa [0008] discloses starting transmission of channel state information (CSI) for the activated SCell in subframe n, starting transmission of CSI in n+24, and based on the delay from receiving the activation command until the activation of the received command. Thangarasa does not explicitly disclose receive a timing advance command, starting transmission of valid channel state information via the PUCCH secondary cell during a second transmission time interval occurring a first quantity of transmission time intervals after the first transmission time interval, wherein the first quantity is based on a delay from receiving the command until the wireless device applies the timing advance command to uplink transmissions via the TAG (as disclosed in claims 1 and 11)..

The third closest prior art of record is Ahn et al, US 2014/0198746 hereafter Ahn. Ahn [0140] discloses the terminal performs subsequent periodic or aperiodic PUCCH/PUSCH transmission on the corresponding secondary cell or the timing advance group to which the corresponding secondary cell belongs. Ahn does not explicitly disclose start transmission of valid channel state information via the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fong et al, US 2013/0142113 paragraph [0075] discloses one or more TAGs can be communicated by the eNodeB to a UE for purposes of uplink power control.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469